IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SAMUEL PAINTER,1                            § No. 176, 2019
                                                §
          Petitioner Below,                     § Court Below—Family Court
          Appellant,                            § of the State of Delaware
                                                §
          v.                                    § File No. CN14-02909
                                                §
    LOUISE PAINTER,                             § Petition Nos. 18-33283
                                                §               18-35950
          Respondent Below,                     §               19-06459
          Appellee.                             §
                                                §


                               Submitted: October 11, 2019
                               Decided:   November 25, 2019

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                       ORDER

         After consideration of the parties’ briefs and the record below, it appears to

the Court that:

         (1)     The appellant (“Father”) filed this appeal from protection from abuse

(“PFA”) orders dated March 25, 2019; the Family Court’s Supplementary Statement

of Findings on Cross Petitions for Protection from Abuse issued that same day; and

the Family Court’s order dated April 9, 2019, denying Father’s motion for

reargument.



1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
      (2)    Father and the appellee (“Mother”) divorced in August 2015. They had

one child together (the “Child”). Since May 2014, the parties have filed numerous

PFA petitions against each other, as well as an array of other motions and filings in

the Family Court. On November 5, 2018, Mother filed a PFA petition (Petition No.

18-33283), on behalf of herself and the Child, in which she alleged, among other

things, that Father was harassing her by texting her excessively, including sending

demeaning and threatening messages. On December 4, 2018, Father filed a PFA

petition (Petition No. 18-35950), on behalf of himself and the Child, in which he

alleged that Mother sent him taunting text messages and tried to provoke him to

violate a previous PFA.

      (3)    The Family Court held a hearing on the petitions on March 25, 2019.

Father, Mother, Mother’s significant other, and Father’s mother testified at the

hearing. After considering the evidence, the Family Court found that on August 27,

2018, the Child’s first day of school, Mother invited Father, via text message, to the

Child’s bus stop, which was just outside Mother’s workplace. Father was subject to

a no-contact order with Mother at the time. Mother indicated that she was not there

and invited Father to take pictures of the Child. While Father was at the bus stop,

Mother exited her workplace and approached Father, resulting in a verbal altercation

among Mother, Father, and Mother’s significant other, who was in a car nearby.

Following this incident, Father texted Mother repeatedly for approximately seven



                                          2
hours, expressing his beliefs that she was replacing him as the Child’s father, was

setting him up to violate court orders and get arrested, and had the Child baptized

without his knowledge, among other subjects that were not within the scope of

coparenting communications that were permissible under the existing no-contact

order. On September 14, 2018, Father again sent Mother a barrage of lengthy,

accusatory, and insulting text messages.

      (4)   Based on the evidence presented at the hearing, the Family Court found

that Father’s conduct was abusive and harassing and entered a two-year PFA order

against Father. Among other things, the order prohibited Father from contacting

Mother and required Father to remain at least 100 yards away from Mother, her

residence, her workplace, and the Child’s school. The court also awarded temporary

custody of the Child to Mother and, in a contemporaneous order, established

temporary visitation provisions, providing that Father would visit with the Child

every Sunday afternoon at the visitation center. The court found that Mother’s

conduct did “not rise to the same level as Father’s repeated harassment,” but also

determined that “Mother knowingly put Father in a position where he was in

apprehension of being arrested on August 27, 2019 and which was likely to and did

provoke a disorderly response.” The court therefore entered a PFA order against

Mother, which prohibited Mother from having any adverse contact with Father for

six months. Father sought reargument, which the Family Court denied, holding that



                                           3
Father’s motion sought to relitigate issues that had already been addressed or related

to matters from years earlier. Father has appealed to this Court.

       (5)    In an appeal from a Family Court order, this Court reviews the facts and

the law as well as the inferences and deductions made by the judge.2 If the issues

on appeal implicate rulings of fact, we conduct a limited review of the factual

findings to assure that they are sufficiently supported by the record and are not

clearly wrong.3

       (6)    In order to grant a protective order after a PFA hearing, the Family

Court must find by a preponderance of the evidence that domestic violence has

occurred.4 A person commits domestic violence against a former spouse if the

person “[e]ngag[es] in a course of alarming or distressing conduct in a manner which

is likely to cause fear or emotional distress or to provoke a violent or disorderly

response.”5

       (7)    After careful consideration of Father’s arguments and the record on

appeal, we conclude that the judgment of the Family Court should be affirmed.

Father asserts that the Family Court made erroneous factual findings and contends

that Mother has made false accusations in order to gain custody of the Child. We



2
  Stuart v. Stuart, 2017 WL 1090543, at *1 (Del. Mar. 22, 2017).
3
  Id.
4
  10 Del. C. § 1044(b).
5
  10 Del. C. § 1041(1)(d), (2)(b).


                                               4
conclude that the Family Court’s findings were not clearly erroneous. The court

reviewed the parties’ text messages and could appropriately determine that Father

“[e]ngag[ed] in a course of alarming or distressing conduct in a manner which was

likely to cause fear or emotional distress or to provoke a violent or disorderly

response.”6 Moreover, to the extent that the court’s determination of facts turned on

the credibility of the witnesses at the hearing, we will not substitute our opinion for

that of the Family Court.7 At the hearing and in in filings in Family Court and this

Court, Father repeatedly focuses on issues that have been addressed in past rulings

of the Family Court and this Court; the Family Court appropriately limited the

factual issues to be addressed at the hearing to the more recent issues that formed

the basis of the petitions before the court.

         (8)    Father also contends that the Family Court erroneously altered the

parties’ custody and visitation arrangements as a result of the PFA hearing. The

PFA statute provides that, after consideration of a petition for a protective order, the

Family Court may “[g]rant temporary custody of the children of the parties to the

petitioner . . . . [and] may provide for visitation by separate interim visitation order

pursuant to Title 13, which order shall be binding upon and enforceable against both

parties. Such interim visitation order may include third-party supervision of any



6
    Id.
7
    Shimel v. Shimel, 2019 WL 2142066, at *2 (Del. May 14, 2019).


                                               5
visitation, if necessary.”8 We find no error in the court’s entry of temporary custody

and vitiation provisions and note that the order “strongly urged” the parties “to file

an appropriate petition for a full determination on the merits” concerning custody

and visitation.

         (9)    Finally, Father argues that the same few judicial officers continue to

consider the parties’ disputes, resulting in “a pre-existing bias that impairs” the

judicial officers’ ability to be “unbiased arbiters of the truth.” This argument also

fails to establish a basis for reversal. Family Court judges frequently preside over

multiple disputes by the same parties, and the “fact that a judge has ruled adversely

to a party does not establish bias against that party.”9 Moreover, the Family Court

has made rulings adverse to both Father and Mother in this case, including in the

orders that are presently on appeal. The Family Court’s determination that the

gravity of Father’s conduct exceeded that of Mother’s does not demonstrate bias.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED. The motion to withdraw is moot.



                                             BY THE COURT:


                                             /s/ Karen L. Valihura
                                             Justice

8
    10 Del. C. § 1045(a)(5).
9
    Layton v. Layton, 2019 W 2078346, at *3 (Del. May 10, 2019).


                                               6